DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to applicant's arguments and remarks filed on
07/05/2022.

Status of Rejections
All other previous rejections are withdrawn in view of the Applicant’s amendments.
New grounds of rejection are necessitated by the Applicant’s amendments. 

 Claims 1-5 and 8 are pending and under consideration for this Office Action.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohe et al (US 4,626,334) in view of Hutchings et al (US 4,513,102), Urgeghe et al (US 2013/0186750 A1), and Urgeghe et al (US 8,366,890 B2, referred to as Morozov herein)


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claim 1: Ohe teaches an electrode for evolution of gaseous products in electrolytic cells (anode, see e.g. abstract of Ohe) consisting of a metal substrate (see e.g. abstract of Ohe) provided with a catalytic coating (see e.g. abstract of Ohe), said catalytic coating consisting of a mixture consisting of ~37-97% by weight of tin oxide (50-96.9% mol of tin), ~0.1-46% by weight of iridium oxide (0.1-30% mol of iridium) and ~1-44% by weight of ruthenium oxide (3-45% mol ruthenium) referred to the metals (see e.g. abstract of Ohe), said catalytic coating being made up of layers (see e.g. col 3, lines 47-54 of Ohe). The weight% of Ohe overlaps with the claimed ranges of 55-70% by weight of tin, 5-10% by weight of iridium and 20-40% by weight of ruthenium referred to the metals. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Ohe does not explicitly teach said catalytic coating being made up of layers with an average thickness of 0.1 to 0.4 µm. However, Ohe teaches that the catalytic coating is made up of multiple layers (see e.g. col 3, lines 47-54 of Ohe) having a total thickness of the catalyst layer is 0.5-10 µm (see e.g. col 3, lines 14-15 of Ohe). It would have been obvious to a person having ordinary skill in the art at the time of filing that the average thickness of the multiple layers would be less than 0.5-10 µm and thus the average thickness would be 0-10 µm which overlaps with the claimed range of 0.1 to 0.4 µm. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Ohe does not explicitly teach that said catalytic coating having a total noble metal loading expressed as the sum of iridium and ruthenium referred to the metals of 2 to 25 g/m2. Hutchings teaches a catalyst coating for an anode consisting of ruthenium, iridium, and tin oxide (see e.g. abstract of Hutchings) with a total of loading of 30 g/m2 (3mg/cm2, see e.g. col 2, lines 20-25 of Hutchings). It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Ohe to use the loading taught in Hutchings because Hutchings teaches this is a suitable loading for anodes consisting of ruthenium, iridium, and tin oxide. With the total loading of loading of 30 g/m2 and the weight% of iridium and ruthenium, ~1.1%-90% taught in Ohe above, the total noble metal loading expressed as the sum of iridium and ruthenium referred to the metals would be 0.3-27 g/m2 which overlaps with the claimed range of 2 to 8 g/m2. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

The limitation “said catalytic coating is obtained by applying a solution containing tin, iridium and ruthenium in the form of SnHAC, IrHAC and RuHAC to the metal substrate with subsequent drying at 50- 60°C and thermal decomposition at 450-600°C until reaching a noble metal loading, followed by a final heat treatment at 500-550°C for 20-200 minutes upon reaching said total noble metal loading” is a product-by-process claim. 

MPEP § 2113 I states ‘"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).’ The instant specification does not indicate that this product-by-process limitation creates a product with properties not already claimed in claim 1 that would be different from that taught by Ohe in view of Hutchings. The only unexpected result mentioned in the instant specification is a result of thickness (see e.g. page 3, lines 17-20 of the instant specification) or an intermediate heating step after achieving half the total noble metal loading (see e.g. page 4, lines 21-24 of the instant specification). Therefore, Ohe in view of Hutchings renders this limitation obvious because Ohe in view of Hutchings discloses all the structural limitations of claim 1. 

Additionally, Ohe teaches that any method of applying the catalyst can be used (see e.g. col 3, lines 58-61). Urgeghe teaches a method of applying a catalytic coating of ruthenium, iridium, and tin (see e.g. [0007] of Urgeghe) wherein a solution containing precursors of the components of said catalytic coating to the metal substrate with subsequent drying at 50- 200°C and thermal decomposition at 400-850°C until reaching a noble metal loading, followed by a final heat treatment at 400-850°C for 5-60 minutes upon reaching said total noble metal loading (the final thermal decomposition step) (see e.g. [0009] of Urgeghe), which overlap with the claimed ranges. It would have been obvious to a person having ordinary skill in the art at the time of filing to modify the electrode of Ohe in view of Hutchings to use the method of forming the catalyst as taught in Urgeghe because Urgeghe teaches this is a suitable method of applying these coatings. 

Urgeghe teaches the precursor is SnHAC (see e.g. [0016] of Urgeghe). Morozov teaches a similar method of forming a catalyst coating comprising ruthenium, iridium, and tin (see e.g. col 2, lines 24-29 of Morozov) wherein the precursors of ruthenium, iridium, and tin are all hydroxyacetochloride complexes which have “the advantage of stabilising the composition of the various elements and especially of tin throughout the whole coating thickness with respect to what occurs with precursors of more common use such as SnCl4, whose volatility results in hardly controllable variations of the concentration” (see e.g. col 3, lines 57-66 of Morozov). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the method taught in Ohe in view of Hutchings and Urgeghe to use hydroxyacetochloride complexes for the tin, ruthenium, and iridium precursors as taught in Morozov because these have the advantage of stabilising the composition of the various elements and especially of tin throughout the whole coating thickness. 

Claim 2: Ohe in view of Hutchings, Urgeghe, and Morozov does not explicitly teach that said layers have a noble metal loading expressed as the sum of iridium and ruthenium referred to the metals of 0.2 to 1.4 g/m2 per layer. However, as shown in the rejection of claim 1 above, Ohe in view of Hutchings that the total noble metal loading expressed as the sum of iridium and ruthenium referred to the metals would be 0.3-27 g/m2. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing that said layers have a noble metal loading expressed as the sum of iridium and ruthenium referred to the metals taught in Ohe would be less than 0≤x≤0.3-27 g/m2 because the combined loading the layers needs to add up to 0.3-27 g/m2. 0≤x≤0.3-27 g/m2 overlaps with the claimed range of 0.2 to 1.4 g/m2. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 3: Ohe in view of Hutchings, Urgeghe, and Morozov teaches that the total noble metal loading of said catalytic coating expressed as the sum of iridium and ruthenium referred to the metals is 0.3-27 g/m2 which overlaps with the claimed range of 5 to 12 g/m2. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Claim 4: Ohe in view of Hutchings, Urgeghe, and Morozov teaches that the ratio Ir/Ru is ~0.003-17 by weight referred to the metals (based on Irmax/Rumin and Irmin/Rumax) which overlaps with the claimed range of 0.3 to 0.4 by weight referred to the metals. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 5: Ohe in view of Hutchings, Urgeghe, and Morozov teaches that said catalytic coating consists of a mixture of oxides containing ~37-97% by weight of tin (50-96.9% mol of tin), ~0.1-46% by weight of iridium (0.1-30% mol of iridium) and ~1-44% by weight of ruthenium (3-45% mol of ruthenium) referred to the metals (see e.g. abstract of Ohe) which overlaps with the claimed range of 55-65% by weight of tin, 16-20% by weight of iridium and 20-25% by weight of ruthenium referred to the metals. MPEP § 2144.05 I states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)”.

Claim 8: Ohe in view of Hutchings, Urgeghe, and Morozov teaches an electrolysis cell of alkali chloride solutions (see e.g. col 5, lines 20-25 of Ohe) comprising an electrode according to claim 1 (see rejection of claim 1 above) as chlorine-evolving anode (see e.g. col 6, lines 16-18 of Ohe). 

Response to Arguments
The Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. 

On page(s) 4-7, the Applicant argues that there is an unexpected result from using SnHAC, IrHAC, and RuHAC. This is not considered persuasive. The Affidavit on 05/20/2021 only shows a positive benefit from using SnHAC vs Sn chloride (see pages 3-5) and hardly addresses using IrHAC and RuHAC over other precursors or what unexpected results would result from using these. 

Furthermore, as stated in the previous action, an unexpected result has not been established. The Affidavit discuses an “unexpectedly improved performances” from the thickness and amounts of the noble metal. It is noted that the burden of Applicant to provide data displaying comparative data displaying the alleged unexpected result is unobvious and of both statistical and practical significance. See MPEP 716.02(b). It is further noted that in order to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP 716.02(d) II. Additionally, the claims must be commensurate in scope with the proffered data to provide a nexus between the claims and the data establishing evidence of unexpected results. See MPEP 716.02(d). The only data provided to established an unexpected result only contains the following data:
Example 1:
32% Ru from RuHAC
8% Ir from IrHAC
60% Sn from SnHAC
0.4 µm thickness
Example 2:
27% Ru from RuHAC
10% Ir from IrHAC
63% Sn from SnHAC
0.3 µm thickness
Counterexample 1:
30% Ru from RuCl3*3H2O
19% Ir from H2IrCl6*6H2O
51% Ti from TiCl3
0.6 µm thickness
Counterexample 1:
20% Ru from RuCl3*3H2O
10% Ir from H2IrCl6*6H2O
70% Ti from C16H30O4Sn
1.3 µm thickness

There is not enough data to establish the criticality of the process of making, the range of 55-70% tin oxide, 5-10% iridium oxide, 20-40% ruthenium oxide, and thickness of 0.1 to 0.4 µm. 

For the purposes of compact prosecution, an additional reference, Morozov, has been added to the rejection to show the SnHAC with IrHAC and RuHAC is an obvious limitation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795